DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim(s) 1-8, 10-17, and 19-20 have been considered but are moot because of the new ground of rejection due to the amendment filed 10/22/2020.
Applicant argues that Jean-Ruel does not specify where the bandpass filter is disposed. This argument is moot in light of the amendments and new art being applied (page 8, “Remarks”, filed 10/22/2020). 
Applicant argues that Huang teaches differently than the claimed invention because paragraph [0035] discusses allowing some scattered rays to pass through the filter to reach the detector (page 8, “Remarks”, filed 10/22/2020). Examiner respectfully disagrees and reminds Applicant to consider the reference as a whole. Huang discloses in paragraph [0041] that the scattered rays may be absorbed so that only the desired rays may be directed towards the detector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5, 7, 8, 10-14, 16-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0247010 A1 Huang et al. (herein “Huang”) in view of US 5,319731 Eastman (herein “Eastman”)and in further view of US 2017/0118551 A1 Wagner et al. (herein “Wagner”).
Regarding claims 1, 8, 10, 19, and 20, Huang discloses in Fig. 2, an electronic device comprising an image capture module comprising: a light-permeable element (102) having a surface in contact with an environmental medium; an image capture element having a sensing pixel array (128); a light-guiding element (130) disposed at a position between the light- permeable element (102) and the image capture element (128), wherein the light-guiding element has a plurality of optical fibers (see paragraph [0036]); wherein a light beam transmitted in the light-permeable element is reflected by the surface to form a signal beam that projects toward the optical fibers, and the signal beam is then transmitted by the optical fibers to respectively form a plurality of sub-signal beams that project toward the sensing pixel array (see paragraphs [0035, 0036]).  In an example, the numerical aperture of the fibers may be about 0.12.  Furthermore, Huang teaches the general condition of determining the NA is dependent on the thickness of the light-permeable element (102) , the refractive index of the light-permeable element, the fiber pitch, as well as the desired resolution of the captured image (see paragraph [0038]).  
Huang further teaches the weakly guided fiber, low refractive index difference between core and clad (i.e., low NA), may lead to scattered light.  Huang teaches using opaque optical fibers such as black glass fibers or other absorbing regions to absorb any light rays that escape from one of the fibers (see paragraph [0041]).  However, Zhang in view of Huang do not explicitly teach the optical fibers having a core part and a shell part (i.e., cladding) that is surroundingly disposed around the core part, the shell part being doped with a plurality of light-absorbing particles.
Huang teaches a fiber optic array of limited acceptance angle or numerical aperture for the purpose of transmitting an image.  Eastman references U.S. Pat. No. 3,060,789 teaching the technique 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to try to replace the opaque fibers with the dark cladded fiber as taught by Eastman since Huang and Eastman are solving the same problem of absorbing stray light. One would be motivated to replace the opaque fiber with the dark cladded fiber as dark cladded fiber is more finely tuned to attenuate stray light within the fibers without sacrifice of the overall light conducting efficiency of the fibers (US Pat. No. 3,060,789).
Huang and Eastman are silent as to, but Wagner discloses in Figs. 2-3, an image capture module comprising a band-pass filter (para [0099]) disposed between the light-permeable element (30), the light guiding element (40), and the image capture element (26) so as to prevent stray light or ambient light other than the signal beam from entering the image capture element (paras [0099-0101]). Wagner teaches that the addition of a bandpass filter prevents interference and allows only the desired wavelengths to pass. Therefore, it would have been obvious to one of ordinary skill in the art to include the bandpass filter taught by Wagner so as to only transmit the desired wavelengths to the image capture element. 
Regarding claim 11, Huang discloses in Fig. 2, an image capture module comprising: a light-permeable element (102) having a surface in contact with an environmental medium; an image capture element having a sensing pixel array (128); and a light-guiding element (130) disposed at a position between the light- permeable element (102) and the image capture element (128), wherein the light-guiding element has a plurality of optical fibers (see paragraph [0036]) and the light acceptance angle of a light incident surface of each of the optical fibers is smaller than 45°                         
                            N
                            A
                            =
                            
                                
                                    sin
                                
                                ⁡
                                
                                    θ
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                n
                                            
                                            
                                                1
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                -
                                
                                    
                                        
                                            
                                                n
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
                    N
                    A
                    =
                    
                        
                            sin
                        
                        ⁡
                        
                            θ
                            =
                            0.12
                        
                    
                
            
                
                    θ
                    =
                    
                        
                            
                                
                                    sin
                                
                                
                                    -
                                    1
                                
                            
                        
                        ⁡
                        
                            0.12
                        
                    
                
            
                
                    θ
                    =
                    6.89
                    °
                
            
wherein a light beam transmitted in the light-permeable element is reflected by the surface to form a signal beam that projects toward the optical fibers, and the signal light beam is then transmitted by the optical fibers to respectively form a plurality of sub-beams that project toward the sensing pixel array (see paragraphs [0035, 0036]).  In an example, the numerical aperture of the fibers may be about 0.12.  Furthermore, Huang teaches the general condition of determining the NA is dependent on the thickness of the light-permeable element (102) , the refractive index of the light-permeable element, the fiber pitch, as well as the desired resolution of the captured image (see paragraph [0038]).  
Huang further teaches the weakly guided fiber, low refractive index difference between core and clad (i.e., low NA), may lead to scattered light.  Huang teaches using opaque optical fibers such as black glass fibers or other absorbing regions to absorb any light rays that escape from one of the fibers (see paragraph [0041]).  However, Zhang in view of Huang do not explicitly teach a light-absorbing medium that encloses the plurality of optical fibers.
Eastman teaches a fiber optic array of limited acceptance angle or numerical aperture for the purpose of transmitting an image.  Eastman references U.S. Pat. No. 3,060,789 teaching the technique of absorbing stray light by using a fiber with a light absorbing cladding (Col. 1, lines 46-55) with chromic oxide and gold chloride as the light-absorbing particles (see U.S. Pat. No. 3,060,789 in its entirety).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to try to replace the opaque fibers with the dark cladded fiber as taught by Eastman since Huang and Eastman are solving the same problem of absorbing stray light. One would be motivated to replace the opaque fiber with the dark cladded fiber as dark cladded fiber is more finely tuned to attenuate stray light within the fibers without sacrifice of the overall light conducting efficiency of the fibers (US Pat. No. 3,060,789).

Regarding claims 2, 12, and 17, the relationship as recited is an equation for determining the numerical aperture of an optical fiber wherein n1 is the refractive index of the core and n2 is the refractive index of the cladding.  Huang/Eastman teach the numerical aperture is 0.12.
Regarding claim 3, Huang/Eastman teach the angle theta is less than 60° 
                
                    N
                    A
                    =
                    
                        
                            sin
                        
                        ⁡
                        
                            θ
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        n
                                    
                                    
                                        1
                                    
                                
                            
                            
                                2
                            
                        
                        -
                        
                            
                                
                                    
                                        n
                                    
                                    
                                        2
                                    
                                
                            
                            
                                2
                            
                        
                    
                
            
                
                    N
                    A
                    =
                    
                        
                            sin
                        
                        ⁡
                        
                            θ
                            =
                            0.12
                        
                    
                
            
                
                    θ
                    =
                    
                        
                            
                                
                                    sin
                                
                                
                                    -
                                    1
                                
                            
                        
                        ⁡
                        
                            0.12
                        
                    
                
            
                
                    θ
                    =
                    6.89
                    °
                
            
Regarding claim 4, Huang/Eastman teach the light-guiding element further includes a light-absorbing medium, and the plurality of optical fibers are disposed within the light-absorbing medium separately from each other.  In particular, Huang teaches using extra-mural absorption glass in absorbing region configured to absorb the light scattered by the fingerprint ridge.  Each absorbing region may be circumferentially disposed around the transmissive optical fibers (Para [0041]).
Regarding claims 5 and 14, the examiner considers Huang teach the optical axis of each of the optical fibers are parallel with the optical axis of the sensing pixel array.  The Specification describe this feature as follows: “In this embodiment, an optical axis Z of each of the optical fibers 120 is substantially parallel to the optical axis of the sensing pixel array 110.  In other words, each of the optical fibers 120 

    PNG
    media_image1.png
    353
    515
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    234
    405
    media_image2.png
    Greyscale

	Regarding claims 7 and 16, Huang/Eastman teach the display module (110) includes backlight unit, liquid crystal panel that can accommodate various display technologies such as OLED displays (Para [0030]).  The examiner considers the display module having the OLED components (110) would also include the transparent cover (102).
Regarding claim 13, Huang discloses a numerical aperture of 0.12 which falls in the range of between 0.1 and 0.23 (Para [0038]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Eastman and Wagner as applied to claims 1 and 11 above, and further in view of US 2017/0351898 A1 Zhang (herein “Zhang”).
Huang/Eastman teach the invention of claim 1 and 11, however, Huang/Eastman do not teach the optical axis of each of the plurality of optical fibers are not parallel with the optical axis of the sensing pixel array.
Zhang teaches a fingerprint image collector wherein the optical axis of each of the plurality of optical fibers are not parallel with the optical axis of the sensing pixel array (Fig. 3).  Zhang further 
It would have been obvious to one having ordinary skill in the art to recognize optical axis of the image capture module of Huang/Eastman wherein the fiber bundle may be modified to have an optical axis offset as taught by Zhang.  One motivation would be to further remove stray light from interfering with the high resolution of the captured image.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883